2 Ill. App.2d 44 (1954)
118 N.E.2d 65
Beulah Hills, Appellee,
v.
Chicago Transit Authority, Appellant.
Gen. No. 46,135.
Illinois Appellate Court.
Opinion filed March 2, 1954.
Released for publication March 23, 1954.
Thomas C. Strachan, Jr., James O. Dwight, Aaron H. Payne, and Halbert O. Crews, for appellant.
Arthur J. Donovan, of counsel.
Edward H. Reese, and William H. Warvel, for appellee.
Charles J. Pratt, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.